Title: To George Washington from Tobias Lear, 5 November 1794
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          Washington, November 5th 1794
        
        A few weeks ago Mr William Bailey of this neighbourhood wished me to inform him, if I could, whether you had disposed of your lands on the Great & Little Kanawas & on the Ohio between these two Rivers, which he understood you were inclined to part with; and if you had not, he wished to know what you would be willing to take for them, as he and some others had

it in contemplation to obtain lands in that quarter. I informed Mr Bailey that I beleived you had not disposed of them yet, but that I had reason to think you would have no objection to doing so provided the price and terms were made agreeable to your wishes; and mentioned further that you had once actually disposed of them @ two french Crowns per Acre; but from a noncompliance with the contract on the part of the purchaser the lands were again in your possession and the whole of that business cancell’d. I further added that it was very doubtful whether you would now take that price for them.
        Since that time Mr Bailey has said nothing more to me on the subject, until yesterday, when he informed me that he was going to Philadelphia, and would be thankful if I would mention to you the conversation we had had upon this matter, in order that it might introduce the subject to your mind; as it was his intention to see you upon it while in Philadelphia. I have accordingly done so, which I hope will be an apology for troubling you at this time. And permit me to add, my dear Sir, that if in this, or any other business, you should think it may be in my power to be useful to you, you will gratify me exceedingly by pointing out the way in which my best services can be exerted; for I trust you will beleive me when I say, that to promote your wishes or happiness would afford me the most sincere & heartfelt pleasure.
        I was made very happy on learning that you had returned to Philadelphia in good health—for the continuance of which, and for your happiness my earnest prayers are constantly offered. And in the course of next week I promise myself the happiness of seeing you in Philadelphia, as I think it probable I shall go on to New York on business at that time.
        My best respects await Mrs Washington, and my love & best wishes Mr Dandridge and my young friends. With sentiments of the highest respect & gratitude, I have the honor to be my dear Sir, Your affectionate & sincere friend
        
          Tobias Lear.
        
        
          P.S. I trust to your goodness to pardon the roughness of this letter as Mr Bailey is going off & I have not time to copy it.
        
      